Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on 04/22/2022 after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. 
Response to Arguments
Applicant’s arguments filed 04/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stotler (US 2015/0133193) in view of Lee et al. (US 20060209218).
Regarding claims 1, 19, Stotler fig. 1, discloses a system comprising: a portable device (see Stotler par. 17, [0017] Wearable, portable and simple, single-hand operable devices are disclosed. Such a device can have a holder configured as a table top stand in one orientation and can be adjusted and folded flat on the back of the device so the device can be stored in, for example, a pocket. A device with an interface that allows multiple means of inputting and reacts to user control in a faster more intuitive way. An interface that can control additionally capable equipped devices, a device that can detect, read and provide user self-monitoring information), including a first body and a first display screen  providing a visual output  of said portable device (see fig. 1, pars. 103, 253, 267, the body of the display 120); and a host device including a second body and a second display screen (100) and a compartment within said second body for removably accommodating said portable device (see figs. 1,a, 1b, the elements 120, with 140, 142, see abstract, as seen of the fig. 1B, the compartment of between the display 120 and the element 140, 142, which is inserted the protrude piece from the body of the display 100 for securing when attach the two body of displays 100 and 120 together as shown in Fig. 1A- fig. 1B), wherein said second display screen interfaces with said portable device via at least one of a wired and a wireless communication when said portable device is placed in a compartment (see figs. 1A, 1B, pars. 50, 158, 256, the compartment as explain above, the end piece of display body 100 is hidden between the display 120 and 140, 142 as seen in fig. 1A and 1B), such that said second display screen mimics at least one functional feature of said first display screen (see figs. 1A, 1B, pars. 11, 50, and 161, elements 106, and 110). 
However, Stotler does not discloses said compartment accommodating therein said portable device including said first body and said first display screen.
Lee discloses FIGS. 7 and 8, the flexible display device further includes an image acquisition unit 7 and an input unit 8 according to the demands of the user. The main body 1, the small screen 2, the reel mechanism 3, the scrolling display 4 and the wrist strap 5 each have a different shape. The image acquisition unit 7 can be used to take a picture or photograph. The image acquisition unit 7 can be fixed onto the main body 1, or adjustably assembled on the main body 1 by a movable mechanism (not shown). The image acquisition unit 7 has a lens 71 that can used to adjust the shooting angle.
It would have been obvious to the skilled in the art at the effective filing date to provide compartment accommodating therein said portable device including said first body and said first display screen in Stotlet as suggested by Lee et al., the motivation in order to have the scrolling display is rolled and hidden in the main body by the reel mechanism for displaying information.
Therefore, the combination of Stotlet and Lee et al, discloses said compartment accommodating therein said portable device including said first body and said first display screen, wherein said second display screen interfaces with said portable device via at least one of a wired and a wireless communication when said portable device is placed in said compartment, such that said second display screen mimics at least one functional feature of said first display screen (see Stotler, fig. 1, pars. 253, 267, Lee figs. 7, 8). 
Regarding claim 2, the combination of Stotlet and Lee et al., discloses the system as claimed in claim 1, wherein said at least on functional features of said first display screen comprises an interactive input of said portable device (see Stotler figs. 1A, 1B, elements 106, 110). 
Regarding claim 3, the combination of Stotlet and Lee et al, discloses the system as claimed in claim 1, wherein said portable device is a mobile communication device (see Stotler par. 2, Lee par. 30). 
Regarding claim 4, the combination of Stotlet and Lee et al, Stotler fig. 1, discloses the system as claimed in claim 1, wherein said host device further comprises at least one of an input and an output port providing at least one of an external power and an external communication to at least one of said host device and said portable device (see Stotler pars. 119, 133, 154, 167, 254, Lee et al. par. 30). 
Regarding claim 5, the combination of Stotlet and Lee et al, Stotler fig. 1, discloses the system of claim 1, further comprising a cover to facilitate retention of said portable device in said compartment of said host device (see Stotler pars. 76, 113, 136, 244, Lee par. 30). 
Regarding claim 6, the combination of Stotlet and Lee et al, Stotler fig. 1, discloses the system of claim 5, wherein said second body and said cover form a weatherproof seal for said portable device in said compartment of said host device (Stotler par. 255, Lee par. 30). 
Regarding claim 7, the combination of Stotlet and Lee et al, Stotler fig. 1, discloses the system of claim 1, wherein said second display screen has a larger surface display area than said first display screen (see Stotler fig, 1, elements 100 and 120, Lee par. 30). 
Regarding claims 8-14, 20, see rejection above of claims 1-7, 19, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623